Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0075692 A1) in view of  Ochi et al ((US 2019/0326375 A1)(“Ochi).

A substrate 110 (para. 0057 and Fig. 3)
A functional layer 120 (para. 0086) on the substrate (Fig. 3), as Park discloses layer 120 is a planarization layer, which is a functional layer
An encapsulation layer formed from layers 151, 152, and 155 (para. 0070 and Fig. 3), and layer 152 is organic (para 0095), the other two are not organic (para. 0095), the encapsulation is on the functional layer
The functional layer has first and second retaining walls shown in Fig. 3, formed of layers 1251, 1252 and the first is labeled DAM, and the second , although not labeled, is next to the first, and  which are spaced from each other (Fig. 3).
Park is silent with respect to a section of the retaining wall includes first and second units and a first buffer filled in between.
Ochi, in the same field of endeavor of electroluminescent display (Abstract and para. 0002), discloses in the surrounding portion of the substrate an uneven structure including recessed portions and protruding portions in plan view (Fig. 3A and Fig. 3B and para. 0068-0070), the arrangement being in the surrounding portion of the display as shown in Fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Choi with the device disclosed by Park in order to obtain the benefit of reliability of the flattening layer by improving the reaching of the sides of the banks by the flattening layer as disclosed by Ochi (Ochi, para. 0011).
Re claim 2:  The combination of Park and Oichi discloses the wall units spaced from each other and the buffer structure filled in between, as Ochi discloses in the surrounding portion of the substrate an uneven structure including recessed portions and protruding portions in plan view which correspond to bending wall units (Fig. 3A and Fig. 3B and para. 0068-0070), the arrangement being in the 
Re claim 3:  The combination of Park and Oichi discloses the buffer structure alternately connected to a left side and a right side of the first retaining wall units, as Oichi discloses protruding portions and recessed portions in a lateral direction as shown in Fig 1 in the edge portions of the display and in Fig. 4A and Fig. 4B and as disclosed in para. 0111).  The reasons for combining the references are the same as stated in the rejection of claim 1 above.
Re claim 6:  The combination of Park and of Oichi discloses the limitations of claim 6, as Oichi  discloses the material of the features 13 shown in Fig. 1 at the edges of the display, which correspond to  buffer structures,  includes an acrylic or an epoxy resin (para. 0042).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 7:  The combination of Park and Oichi discloses the limitations of claim 7, as Park discloses two dams at the edges of the display as stated in the rejection of claim 1 above, and Oichi discloses in the surrounding portion of the substrate an uneven structure including recessed portions and protruding portions in plan view which correspond to bending wall units (Fig. 3A and Fig. 3B and para. 0068-0070), the arrangement being in the surrounding portion of the display as shown in Fig. 1, and in Fig. 4A and Fig. 4B Oichi also discloses arrangements for the filling material in which the arrangement shows portions which are recessed and portions which protrude in a lateral direction in plan view, which is a structure which in combination with Park would be between the dams and between the second dam and the periphery of the display.  It would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Oichi with the device disclosed by Park in order to obtain the benefit of 
          Re claim 8:  The combination of Park and Oichi discloses the limitations of claim 8, as Park discloses a first inorganic layer 151, as Park discloses the layer 151 of the stack 1500 is not organic (para. 0095), which is a disclosure that the layer is inorganic, (para. 0095) on the functional layer, as the layer 120 is considered a  functional layer 120 (para. 0086), and Park also discloses the layer 152 is an organic layer (para. 0095), and a second inorganic layer 153, 155, which are on the organic layer and on the side of an outer edge of the first inorganic layer away from the second retaining wall, as Park discloses the inorganic layers extend to lateral edges of the peripheral bezel (para. 0096 and Fig. 3), and as shown in Fig. 3 to the sides of the two dams shown in Fig. 3, which correspond to the retaining walls.  The reasons for combining the references are the same as stated above in the rejection of claim 1.
             Re claim 9:  The combination of Park and Oichi discloses a method including 
Providing a substrate 110 (para. 0057 and Fig. 3)
Forming an encapsulation layer on a functional layer     an encapsulation layer formed from layers 151, 152, and 155 (para. 0070 and Fig. 3), and layer 152 is organic (para 0095), the other two are not organic (para. 0095), the encapsulation is on the functional layer  A functional layer 120 (para. 0086) on the substrate (Fig. 3), as Park discloses layer 120 is a planarization layer, which is a functional layer
Forming first and second spaced retaining walls The functional layer has first and second retaining walls shown in Fig. 3, formed of layers 1251, 1252 and the first is labeled DAM, and the second , although not labeled, is next to the first, and  which are spaced from each other (Fig. 3).
Park is silent with respect to a section of the retaining wall includes first and second units and a first buffer filled in between.
substrate Ochi, in the same field of endeavor of electroluminescent display (Abstract and para. 0002), discloses in the surrounding portion of the substrate an uneven structure including recessed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Choi with the device disclosed by Park in order to obtain the benefit of reliability of the flattening layer by improving the reaching of the sides of the banks by the flattening layer as disclosed by Ochi (Ochi, para. 0011).
               Re claim 10:  The combination of Park and Oichi discloses inkjet method for the filling of the with the buffer structure, as Oichi discloses inkjet method for forming the recessed and protruding portion structure, which corresponds to the buffer structure (para. 0101).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the inkjet method disclosed by Oichi with the method disclosed by Park in order to obtain the benefit of improved facility of production afforded by the inkjet method.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Park (US 2020/0075692 A1) in view of  Ochi et al ((US 2019/0326375 A1)(“Ochi) as applied to claim 1 above, and further in view of Choi et al (US 2018/0046221 A1)(“Choi”).
Park in view of Oichi discloses the limitations of claim 1 as stated above.  Park in view of Choi is silent with respect to the recited distance ranges.
 The combination of Park and Oichi discloses the limitations of claim 4, as Oichi discloses the lengths of the retaining wall units is not less than 4.5 micons and less than 100 microns (para. 0074), and therefore the recited range is obvious (MPEP 2144.05).  It would have been obvious to one of ordinary 
in order to obtain desired minimization of stress (para. 0032).
Re claim 5:  The combination of Park and Oichi discloses the limitations of claim 5, as Oichi discloses the lengths of the retaining wall units is not less than 4.5 micons and less than 100 microns (para. 0074), and therefore the recited range is obvious (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Oichi with the device disclosed by Park in order to obtain the benefit of 
In  order to obtain desired minimization of stress (para. 0032).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895